DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group II in the reply filed on 07/15/2021 is acknowledged.
 	Claims 21-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2021. Currently, claims 21-27 are cancelled without prejudice as stated in the remark. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 8,158,493) in view of Heist [embodiment figs.1 and 5] (US 20030043452) and Nikitin et al. (US 2002/0050488).
Regarding claim 28, Shah et al. discloses “a modular system” (fig.2B) “for machining a workpiece” (intended use), comprising:
 	“a laser source” (104) “outputting a broadband first beam at a fundamental wavelength along a path” (col.25, at lines 40-46, i.e., the power amplifier average output may slightly increase at fundamental wavelength. This suggest that the laser system 104 output the fundamental wavelength) 
	“a harmonic wavelength generator” (fig.2B, 256) receiving” the first beam” (the beam from the laser system 104).
 	Shah et al. is silent regarding a harmonic wavelength generator operative to partially convert the first beam into at least one second beam at a harmonic wavelength, wherein the first and the second beams are coaxially and temporally overlapped; and an adjustable non-achromatic optics impinged upon by the coaxial first and second beams and configured to controllably generate a chromatic aberration such that the second beam has a focal plane on or near a surface of the workpiece providing an initial material state change sufficient to increase a temperature for a subsequent effective absorption of the first beam with a focal plane spaced away from the surface into a body of the workpiece.
 	Heist teaches “a harmonic wavelength generator” (fig.1, 5) “operative to partially convert the first beam into at least one second beam at a harmonic wavelength” (para.0046, i.e., the extracavity frequency conversion unit 5 comprises a unit 6 for generating the second harmonic 7 with a first nonlinear optical crystal C1 and a unit 8 … with a second nonlinear optical crystal C2), wherein “the first and the second beams are coaxially and temporally overlapped” (para.0069, i.e., fig.5, for the frequency conversion unit 5, two non linear optical crystal C3 and C4 are provided. It would have been obvious to replacing fig.1’s conversion unit having crystals C1 and C2 with fig.5’s conversion unit having crystals C3 and C4 in order to compensate for the spatial and temporal walk-off.  Para.0070 discuss about the two laser beams 2 and 7 exit coaxially from the birefringent crystal 12. Para.0020 at lines 8-10 discuss about the optical temporal overlapping and both the spatial and temporal walk off can be compensated in this way. In this case, Heist’s conversion unit use crystals to achieve this function). Shah et al. teaches a laser processing device. Heist teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah et al. with Heist, by replacing Shah et al.’s harmonic wavelength generator (converter) with Heist’s harmonic wavelength generator (converter), to further increase the conversion efficiency at a low cost and space saving compact arrangement (para.0023) as taught by Shah et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of increasing the conversion efficiency at a low cost and space saving compact arrangement (para.0023) as taught by Shah et al.
 	Nikitin et al. teaches “an adjustable non-achromatic optics” (at least one of 520 and 525 that is adjustable via actuators 212, 213. See para.0069) “impinged upon by the coaxial first and second beams” (para.0068, i.e., fig.5, laser beams F1 and F2 are arranged in coaxial manner. Para.0071-0072 also discuss about the combined beam xoaxially) and “configured to controllably generate a chromatic aberration such that the second beam has a focal plane on or near a surface of the workpiece” (fig.5 shows the chromatic aberration such that the laser beams passing through lens focus at different points (i.e., F2 Focus 560 and F1 Focus 570)) “providing an initial material state change sufficient para.0069, i.e., to provide the ability to create a zone of high energy concentration (also called heating zone). Para.0067 discuss about fig.5 having energy source and welding head … to deliver a desired amount of energy … profile at powers up to 3000W. The laser beams is capable of welding and deliver power up to 3000 W that is capable of providing an initial material state change sufficient to increase a temperature for a subsequent effective absorption of the first beam with a focal plane spaced away from the surface into a body of the workpiece.  Para.0068 states that laser beams F1 and F2  can be combined or bundled together … within the quartz through their respective focal characteristic.  Also see abstract, i.e., dicing, cutting , scribing).  Shah et al. teaches a laser processing device. Nikitin et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah et al. with Nikitin et al., by replacing Shah et al.’s objective lens or focus lens with Nikitin et al.’s focus lens 520 and 525, to allow thermal treatment inside or in the interior of the workpiece (para.0068) as taught by Nikitin.
 	Regarding claim 29, modified Shah et al. discloses “the laser source is a fiber laser operating in a continuous wave (GW) mode or quasi-CW mode or pulsed mode” (Shah et al., col.22 at lines 45-46, i.e., a quasi-cw semiconductor laser) and “outputs the first beam in single or multi modes” (Shah shows output a laser beam that is considered as the single mode).
 	Regarding claim 30, modified Shah et al. discloses “the harmonic generator” (Heist, fig.1, 5) is configured with:
Heist, para.0048-0049, i.e., the second harmonic 7 … third harmonic 9), or at an independently tunable wavelength by using optical parametric and/or Raman processes and a single or multi-pass wavelength conversion scheme,
 	Regarding claim 31, modified Shah et al. discloses “the nonlinear crystals each arc cut for either Type 1 or Type 11 phase-matching” (Heist, abstract, nonlinear optical crystals. Para.0008, 0018 and 0024 discuss about phase matching for efficient frequency conversions. Please noted that the nonlinear crystals can be interpreted as either Type I or Type II phase-matching).

 	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 8,158,493) in view of Heist [embodiment figs.1 and 5] (US 20030043452) and Nikitin et al. (US 2002/0050488) as applied in claims 28-31, and further in view of Lizotte et al. (US 2006/0065640) and Lawson (US 5,442,436)
 	Regarding claim 32, modified Shah et al. discloses a collimator including a parabolic mirror which is located between the harmonic generator and the workpiece.
 	Lizotte et al. teaches “a collimator” (DOE/HOE shaper 70 and para.0078, i.e., a HOE/DOE integrator or collimator) which is located between “the harmonic generator” (66) and “the workpiece” (the laser is directed to a wokrpiece fig.1 show example of a workpiece 30). Shah et al. teaches laser processing device. Lizotte et al. teaches laser processing device. It would have been obvious to one of ordinary skill in the art at the 
 	Lawson teaches “collimator including a parabolic mirror” (abstract, i.e., a reflective collimator and col.1 at lines 18-32, i.e., high power laser tend to use reflective collimators to collimate the laser beam … a reflective collimator using either a single spherical mirror or a parabolic mirror). The combination of modified Shah et al. and Lizotte et al. teaches a laser processing device having collimator. Lawson teaches collimator for laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah et al. with Lawson, by replacing modified Shah et al.’s collimator with Lawson’s collimator having parabolic mirror, to control beam spread of output laser beam and for use in high power laser device (col.1 at lines 50-55 and col.1 at lines 18-32) as taught by Lawson. 



Allowable Subject Matter
 	Claims 33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	(1) Shah et al. teaches the laser device having controller for controlling the components of the laser device. However, Shah et al. in combination of other references is silent regarding a processing unit configured to determine a fluenee ratio of the first and second beams at respective fundamental and harmonic wavelength and adjust the non-achromatie processing lens or lens system such that the second beam at the higher wavelength generating the spark, wherein the fluenee ratio is larger or at least equal to the inverted ratio of a absorption coefficients at the fundamental and harmonic wavelength; or the fiber laser source operates so that the energy of each of the first and second beams incident on the Efh(λ)/Ethall (λ)> I, wherein Eth is the energy threshold of a single laser beam coupled into the workpiece at each individual fundamental or harmonic wavelength alone needed to accomplish the laser machining of workpiece by the single laser beam at the individual wavelength beam, and Ethall(k) is the energy threshold of the laser beam at the individual wavelength when the coaxial first and second beams Impinge on the workpiece simultaneously all together.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761